Citation Nr: 0423827	
Decision Date: 08/27/04    Archive Date: 09/01/04	

DOCKET NO.  03-19 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound to the right hip, with retained foreign bodies, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from November 1948 to June 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
VARO in Cleveland, Ohio, that confirmed and continued a 20 
percent disability rating for the veteran's right hip 
disorder.  

For good cause shown, the motion for advancement on the 
docket has been granted.  38 U.S.C.A. § 7107(a) (West 2002); 
38 C.F.R. § 20.900(c) (2003).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Service medical records reflect that the veteran sustained a 
penetrating missile wound with entrance 2 inches lateral and 
4 inches inferior to the suprailiac spine, right upper thigh, 
without artery or nerve involvement in September 1950.  A 
foreign body (the bullet) remained lodged in the right upper 
thigh and the fragment was reported as still there on X-ray 
study in February 2003.  The veteran essentially contends 
that the residuals of his gunshot wound to the right hip have 
worsened and are more disabling than currently evaluated.  

Although additional delay is regrettable, the Board finds 
that further development is necessary prior to appellate 
review.  

The Board notes that at the time of the authorized 
examination accorded the veteran in February 2003, muscle 
damage involving the hip was not discussed.  The examination 
report also did not clearly identify the muscle group or 
groups involved.  Additionally, the Board notes that the 
Veterans Claims Assistance Act of 2000 (VCAA) has enhanced 
the duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Specifically, the VCAA requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence not 
previously provided to the secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  A letter from VA to the 
veteran describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, does not meet the standard directed 
by the VCAA.  

After a careful review of the record, the Board finds that 
the record does not show the veteran has been provided 
adequate notice in accordance with the VCAA and more recent 
case law.  Under these circumstances, it would potentially be 
prejudicial to the veteran if the Board were to proceed with 
a decision at this time.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

In view of the foregoing, the case is REMANDED for the 
following actions:  

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all health care 
providers, VA or non-VA, from whom he has 
received recent treatment pertaining to 
his service-connected right hip 
disability.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
care providers and obtain copies of any 
related medical records.  

2.  VA must review the claims folder and 
ensure that all notification and 
developmental action required by the VCAA 
is completed.  In particular, the veteran 
and his representative should be informed 
as to what evidence and information they 
are responsible for providing and what is 
VA's responsibility.  The veteran should 
be asked to identify any recent treatment 
records pertaining to his right hip 
disability.  

3.  Then, the veteran should be afforded 
a VA examination in orthopedics and 
neurology to determine the current nature 
and severity of his right hip disability.  
The claims folder should be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
indicated testing, to include range of 
motion studies, should be performed.  The 
amount of muscle impairment should be 
ascertained and its impact on the 
functioning of the hip should be 
addressed.  The examiner is requested to 
indicate whether there is ankylosis 
and/or arthritis involving the hip.  
Additionally, the examiner should report 
all clinical findings in detail and 
discuss any painful motion, instability, 
degree of residual weakness and the like, 
and discuss the impact on the functioning 
of the right hip.  The complete rationale 
for any opinion expressed should be 
provided.  

4.  After completion of the foregoing, 
the RO should readjudicate the claim for 
an increased rating for the service-
connected right hip disability, based on 
consideration of all the evidence of 
record.  If the benefit sought is not 
granted to the veteran's satisfaction, he 
and his representative should be provided 
with a supplemental statement of the case 
and be given the opportunity to respond.  

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



